This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1861

                                   State of Minnesota,
                                      Respondent,

                                            vs.

                             Abel Gonyamonquah Miamen,
                                     Appellant.

                                Filed November 7, 2016
                                       Affirmed
                                Smith, Tracy M., Judge

                              Ramsey County District Court
                                File No. 62-CR-15-3602

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Samuel J. Clark, St. Paul City Attorney, Steven E. Heng, Assistant City Attorney, St. Paul,
Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, St. Paul, Minnesota; and Melissa
Sheridan, Assistant Public Defender, Eagan, Minnesota (for appellant)

       Considered and decided by Smith, Tracy M., Presiding Judge; Larkin, Judge; and

Rodenberg, Judge.

                        UNPUBLISHED OPINION

SMITH, TRACY M., Judge

       Appellant Abel Gonyamonquah Miamen challenges his conviction for attempting

to violate a domestic abuse no-contact order. On appeal, Miamen argues that the district
court failed to conduct a searching inquiry to determine whether exceptional circumstances

warranted the appointment of substitute counsel and that the district court abused its

discretion in denying his request for a continuance to hire a new attorney. Because

Miamen’s complaints did not constitute serious allegations of inadequate representation,

the district court did not abuse its discretion in denying substitute counsel without further

inquiry. Nor did the district court abuse its discretion in denying Miamen’s request for a

continuance. We affirm.

                                          FACTS

       Miamen was charged with violating a domestic abuse no-contact order on March 21,

2015, and counsel was appointed for him. Miamen appeared with his appointed counsel at

pretrial hearings and received a continuance on June 29 to delay the start of trial by one

day. The following day, just before the start of his trial, Miamen told the district court his

appointed counsel was not sufficiently communicating with him and had not subpoenaed

certain witnesses that Miamen suspected would help his case:

              MR. MIAMEN: Well, my only concern was, Your Honor, was
              my attorney not being able to communicate with me as well as
              I thought she will, as far as the plan about how we’re going to
              go about this case, and witnesses we’re supposedly supposed
              to subpoena to come to court. You know, I feel like she hasn’t
              handled none of that.

                      I feel like I don’t even know how she’s going about this
              whole case from plan A to plan B. I feel like I’m just walking
              in, basically I’m just sitting down as a client to the court, Your
              Honor. So that was my major concern even though that’s
              where me and [my appointed counsel], we don’t see eye to eye,
              you know, and I feel like if I feel like somebody’s helping out
              my—something that will help this court in my situation, then
              we should, you know, maybe apply it to this situation.


                                              2
                         And she tells me: No, we’re not going to do that. Okay,
                  well what evidence are we coming in from my behalf in this
                  matter. You understand me? So, yeah, that was one of my
                  major concerns.

         The district court informed Miamen that he could discharge his appointed counsel,

but warned him that he would have to represent himself at trial. The district court

characterized Miamen’s concerns as a disagreement with some of appointed counsel’s

tactics. He reassured Miamen that his appointed counsel had been trained, went to law

school, and was licensed by the state of Minnesota as an attorney. He then denied

Miamen’s request for a continuance to hire private counsel because the case was set for

trial that day.

         Miamen declined to represent himself and chose to have his appointed counsel

represent him at trial. Following trial, the jury convicted Miamen of attempting to violate

a domestic abuse no-contact order.

         Miamen appeals.

                                        DECISION

I.       The district court did not abuse its discretion by failing to conduct a searching
         inquiry.

         Miamen contends that the district court committed reversible error by failing to

conduct a searching inquiry to determine whether exceptional circumstances warranted

appointment of substitute counsel. We review the decision to grant or deny a request for

substitute counsel for an abuse of discretion. State v. Clark, 722 N.W.2d 460, 464 (Minn.

2006).



                                                3
       Both the United States Constitution and the Minnesota Constitution guarantee a

criminal defendant the right to the assistance of counsel. U.S. Const. amend. VI; Minn.

Const. art. I, § 6. A criminal defendant does not have the “unbridled” right to choose his

or her counsel and must generally accept the court’s appointed counsel.            State v.

Fagerstrom, 286 Minn. 295, 299, 176 N.W.2d 261, 264 (1970). Nor does a defendant have

a right to a “meaningful relationship” with appointed counsel. Morris v. Slappy, 461 U.S.

1, 13-14, 103 S. Ct. 1610, 1617 (1983).

       If the defendant “voices serious allegations of inadequate representation,” the

district court should conduct a “searching inquiry” to determine whether the situation

warrants appointing substitute counsel. State v. Munt, 831 N.W.2d 569, 586 (Minn. 2013)

(quoting Clark, 722 N.W.2d at 464). A district court will grant a request for substitution

of counsel only if “exceptional circumstances exist and the demand is timely and

reasonably made.” Id. (quoting State v. Worthy, 583 N.W.2d 270, 278 (Minn. 1998)).

Exceptional circumstances are those that “affect a court-appointed attorney’s ability or

competence to represent the client.” State v. Gillam, 629 N.W.2d 440, 449 (Minn. 2001).

General dissatisfaction with appointed counsel does not rise to the level of exceptional

circumstances. Munt, 831 N.W.2d at 586.

       Miamen argues that the district court should have inquired further into his concerns

to ascertain whether exceptional circumstances justified appointment of new counsel. The

state responds that Miamen’s allegations were statements of general dissatisfaction that did

not amount to exceptional circumstances requiring further inquiry.




                                             4
       We conclude that Miamen’s complaints did not rise to the level of allegations of

inadequate representation requiring further inquiry.      Miamen complained about his

appointed counsel’s lack of communication about trial strategy and her alleged

unwillingness to subpoena certain witnesses. He complained that he and his counsel “don’t

see eye to eye.” The district court characterized Miamen’s complaints as amounting to a

disagreement regarding trial tactics. While allegations of disagreement on significant

matters of tactics or strategy may require further inquiry when they suggest inadequate

representation by counsel, Clark, 722 N.W.2d at 464, Miamen’s complaints did not fall in

that category. Neither the alleged lack of communication about trial strategy nor counsel’s

alleged unwillingness to subpoena certain unidentified witnesses related so fundamentally

to the case that it amounted to a serious disagreement regarding trial tactics. Furthermore,

Miamen’s allegations did not suggest that the attorney-client relationship was so tainted

that his appointed counsel no longer possessed the ability or competency to work with

Miamen. Because Miamen did not voice serious tactical disagreements or other allegations

of inadequate representation amounting to exceptional circumstances, the district court did

not abuse its discretion in not inquiring further into Miamen’s complaints. Id.

       Miamen also argues that the district court misstated the law by telling him that

substitute counsel was not an option. In responding to Miamen’s concerns, the district

court limited Miamen’s options to self-representation or continued representation by the

present appointed counsel. This court has previously held that it is not a misstatement of

law to tell a defendant that substitute counsel is not an option when, as here, there was no

showing of exceptional circumstances. State v. Clark, 698 N.W.2d 173, 178 (Minn. App.


                                             5
2005), aff’d, 722 N.W.2d 460 (Minn. 2006); see also State v. Lamar, 474 N.W.2d 1, 3

(Minn. App. 1991) (concluding that telling the defendant that “he could not have a different

public defender under any circumstances” was harmless because the defendant failed to

demonstrate improper representation), review denied (Minn. Sep. 13, 1991). Because no

exceptional circumstances existed in the present case, the district court properly excluded

references to substitute counsel. Id.

       Because Miamen’s concerns reflected general dissatisfaction with his appointed

counsel, the district court did not err in not conducting a searching inquiry and did not

abuse its discretion in refusing to appoint substitute counsel. Munt, 831 N.W.2d at 586.

II.    The district court did not abuse its discretion by denying Miamen’s request for
       a continuance.

       We turn now to Miamen’s argument that the district court abused its discretion by

denying his request for a continuance in order to permit him time to hire a new attorney.

We review a district court’s decision to grant or deny a motion for continuance for an abuse

of discretion. State v. Rainer, 411 N.W.2d 490, 495 (Minn. 1987). We examine the

circumstances at the time the defendant made the motion to determine whether the district

court’s decision prejudiced the defendant by “materially affecting the outcome of the trial.”

State v. Turnipseed, 297 N.W.2d 308, 311 (Minn. 1980). “A defendant may not obtain a

continuance by discharging his counsel for purposes of delay or by arbitrarily choosing to

substitute counsel at the time of trial.” Fagerstrom, 286 Minn. at 299, 176 N.W.2d at 264

(1970).




                                             6
       Miamen argues that the district court abused its discretion by denying the

continuance because it neither provided a reason for denying the continuance nor inquired

how long Miamen would need to find a new attorney. The state counters that Miamen’s

request was untimely.

       The Minnesota Supreme Court has rejected claims that a district court abused its

discretion for denying a motion for continuance when the defendant made the motion

shortly before trial in an effort to find new counsel. In State v. Worthy, the supreme court

held that the district court did not abuse its discretion when it denied a motion for a

continuance a few days before trial because the defendant did not have good cause to

dismiss the court-appointed attorney. 583 N.W.2d at 278. Similarly, in State v. Vance, the

supreme court held that there was no abuse of discretion where the defendant made a

motion for a continuance a few days before trial and where the public defender was

competent. 254 N.W.2d 353, 358-59 (Minn. 1977). Finally, in State v. Ahearn, the

supreme court held that the district court did not abuse its discretion in denying a

continuance where defendants had “no substantial basis” for “dissatisfaction” or “distrust”

with their appointed counsel. 292 Minn. 449, 450, 194 N.W.2d 256, 256 (1972).

       The facts in this case resemble those in Worthy, Vance, and Ahearn. On the first

day of trial, Miamen requested a continuance to hire new counsel. Although he had

previously appeared for an omnibus hearing on June 8, 2015 and received a continuance

on June 29, Miamen had not expressed on the record any desire to hire a new attorney until

the day of trial on June 30. The district court denied his request for a continuance because

a continuance would further delay the trial, concluding, effectively, that Miamen’s request


                                             7
was untimely. Furthermore, Miamen presented no substantial basis—other than general

dissatisfaction with his appointed counsel’s chosen tactics—for hiring new counsel. We

therefore hold that the district court did not abuse its discretion in denying Miamen’s

request for a continuance. Rainer, 411 N.W.2d at 495.

      Affirmed.




                                          8